DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (First Action on the Merit) is in response to amendment (election) and remarks received on 02/04/2021. Claims 1-11 are elected, claims 12-15 and 47-50 are withdrawn and claims 16-46 were previously cancelled by the preliminary amendment received on 09/06/2020. The detail office action to the pending claims 1-11 is as shown below.
In response to this office action, Examiner is kindly requesting applicant to cancel the withdrawn claims 12-15 and 47-50.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/06/2019, 05/04/2020, 09/16/2020 and 10/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence are the initialed copies of the IDS.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3: As the value of M is not defined in the claim, the claimed parameter M in claim 3, line 1 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Nakamura et al. (US patent publication number 2014/0205038, Nakamura hereinafter).

determining, by a terminal device, a target codebook according to a number of antenna panels of the terminal device (see steps U13 in figure 12, 19 and 28 for the terminal device 1-2 determining, claimed selecting, precoding matrix, claimed codebook); and
transmitting, by the terminal device, uplink signal by using a codeword in the target codebook (see step U15 for transmission of precoded data by the terminal unit in figures 12, 19 and 28 and figures 4 and 23 for the codebook selection units).
	Further to the dependent claims 2-5, 7 and 9-10, Nakamura also teaches: 
The method of claim 1, wherein, prior to the determining, by a terminal device, a target codebook according to a number of antenna panels of the terminal device, the method further comprises:
sending, by the terminal device, uplink signaling to a network device, the uplink signaling carrying the number of antenna panels of the terminal device, and the number of antenna panels of the terminal device being used by the network device to determine the target codebook (see transmission of transmit reference signal U1 and transmission control information U1 by the terminal device before making a determination of the codebook as shown in step of determination U13 and as shown in figure 12), as in claim 2.
The method of claim 1, wherein M codebooks are predetermined by the terminal device and a network device, each codebook corresponding to at least one number of antenna panels, 
determining, by the terminal device, the target codebook corresponding to the number of antenna panels of the terminal device according to a mapping relationship between codebooks and numbers of antenna panels (see antenna notification unit 253 in figure 4 for codebook selector 251 to select according to number of antennas), as in claim 3.
The method of claim 1, wherein a preset codebook is predetermined by the terminal device and a network device, the determining, by a terminal device, a target codebook according to a number of antenna panels of the terminal device comprises:
determining, by the terminal device, the target codebook from the preset codebook according to the number of antenna panels of the terminal device (see codebook selector 251 selecting according to the number of transmit antenna by the notification unit 253), as in claim 4.
The method of claim 1, wherein when the number of antenna panels of the terminal device is greater than 1, the target codebook comprises an antenna panel selection codeword, the antenna panel selection codeword being used to select a target antenna panel for transmitting the uplink signal (see codebook selector 251 selecting having a corresponding information, claimed code ward, according to the number of transmit antenna by the notification unit 253), as in claim 5.
The method of claim 5, wherein the antenna panel selection codeword is a vector matrix comprising precoding matrices corresponding to W antenna panels as row vectors, W being an integer greater than 1 (see par. [0024], [0026]-[0029] and precoding matrix 
The method of claim 1, wherein the method further comprises: receiving, by the terminal device, precoding indication (PMI) information sent by a network device (see the base station in figure 8 transmitting PMI information under the control transmitter 331 in figure 8);
the transmitting, by the terminal device, uplink signal by using a codeword in the target codebook comprises:
determining, by the terminal device, a target codeword in the target codebook according to the PMI information (see figure 4 for the terminal unit for acquisition 257 of the PMI from the base terminal for selecting the precoding matrix); and
precoding, by the terminal device, the uplink signal based on the target codeword, and transmitting the precoded uplink signal  (see precoded data transmission in step U16 of figure 12), as in claim 9.
The method of claim 9, wherein the number of antenna panels of the terminal device is W, where W being an integer greater than 1, and prior to the receiving, by the terminal device, PMI information sent by a network device, the method further comprises:
transmitting, by the terminal device, channel sounding reference signal (SRS) through the W antenna panels respectively, the SRS being used by the network device to determine the PMI information (see terminal device transmitting control signal U1 to the base station in figure 12 including the number of antennas as disclosed in par. [0005], [0071], [0071], [0098], [0104], [00106]), as in claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US patent publication number 2014/0205038, Nakamura hereinafter) in view of Park et el. (US patent publication number 2018/0115357, Park hereinafter).
Nakamura teaches the claimed subject matters in claims 1 and 5 in which claims 6 and 8 depend and as indicated above with respect to claims 1 and 5 in which claims 6 and 8 depends, however Nakamura fails to teach that:
The method of claim 5, wherein the antenna panel selection codeword is a Kronecker product of an antenna panel selection vector and a precoding matrix within the antenna panel, as in claim 6.
The method of claim 5, wherein the antenna panel selection codeword is a vector matrix comprising L precoding vectors as column vectors, L being an integer greater than 1; and i-th column vector in the vector matrix is a Kronecker product of an antenna panel selection vector and a precoding vector used by an antenna panel for transmitting data of an i-th transmission layer, i being any number from 1 to L, as in claim 8.
Park for the same endeavor, selection of precoding matrix for a plurality of antenna panels,  as the instant application and that Nakaura teaches:

The method of claim 5, wherein the antenna panel selection codeword is a vector matrix comprising L precoding vectors as column vectors, L being an integer greater than 1; and i-th column vector in the vector matrix is a Kronecker product of an antenna panel selection vector and a precoding vector used by an antenna panel for transmitting data of an i-th transmission layer, i being any number from 1 to L (par. [0427], [0631], [0954], [0984] and [0996]), as in claim 8.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to use Kronecker product of Park in the system of Nakamura so that a  specific port group (antenna ports) as close to the intermediate value as possible is that defining the port group index which is most intermediate is more excellent in overall performance in interpolation by a Kronecker product between the H-PMI and the V-PMI than defining/configuring the lowest port group index ([0631]).
It is also be noted that the Kronecker product been is an operation on two matrices of arbitrary size resulting in a block matrix. It is a generalization of the outer product from vectors to matrices, and gives the matrix of the tensor product (multidimensional array of numbers corresponding to the number of antenna ports) with respect to a standard choice of basis (Source: https://en.wikipedia.org/wiki/Kronecker_product).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The method of claim 10, wherein the transmitting, by the terminal device, SRS through the W antenna panels respectively comprises: transmitting, by the terminal device, SRS through the W antenna panels, respectively, at different time points (see par. [0064] for the transmission of SRS through the W antenna panels, respectively, at different time points) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent publication number 2018/0083681 published to Faxer et al. disclose a transmission system between base unit and terminal unit comprising a MIMO transmission system, where the base station controls the selection of codebook in selecting the cookbook matrix rather than the terminal unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESFALDET BOCURE/Primary Examiner, Art Unit 2633